Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 10 December 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 10th 1780
                        
                        I have received the three Letters you did me the favor to write, before you Left Philadelphia; and have made,
                            representation to Congress respecting the Inspector Department agreeable to your request.
                        This Moment I am also favored with Yours of the 24th Ulto from Richmond, and am pleased to find you are still
                            pursuing, with indefatigable industry, those measures which will tend so much to promote the public Service.
                        You will see by the Dating of this Letter that Head Quarters are at the same place they were in the Campaign
                            of 1779—The Army is Cantoned in the following manner: the Pennsylvania Line near Morris Town—the Jersey Brigade at the
                            entrance of the Clove to cover the Communication—the New York Brigade in the Vicinity of Albany furnishing the Garrison of
                            Fort Schuyler—and the New England Lines at West Point & its dependencies; the Regts much weakened by discharging
                            the Levies.
                        It is reported from New York that the Enemy are about to make another Detachment, consisting of 1 Battalion
                            Grenadiers—1 Batt. Lt Infantry—1 Batt. Hessian Grenadiers—Knyphausen’s Regt—42nd British—a Draft of 5 Men from each
                            Company in the Line, and two Troops of Light Dragoons, under the Generals Knyphausen & Philips—their destination
                            conjectured to be Southward. I shall be glad to hear from you often & am Dear Baron with great esteem &
                            regard Your Most Obedt Hble Servt

                    